Appellee, National Bank of Commerce, brought suit in equity to foreclose a mortgage, naming appellant and other appellees as parties defendant. A special master was appointed to take testimony and make finding of law and fact. Such findings were reported and exceptions thereto were overruled. A motion to dismiss the amended bill of complaint and a motion to require certain counsel to retire as representative of different defendants with alleged adverse interests were also overruled and appeal taken from all of said decrees.
All errors assigned have been examined carefully. An opinion discussing them would be lengthy and would serve no useful purpose. The decree of the Chancellor is accordingly affirmed.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur. *Page 680 
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.